Citation Nr: 1611019	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981, October 1982 to October 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  These matters have been previously remanded by the Board in July 2015.  

The Veteran requested a hearing before the Board in his July 2013 Form 9 substantive appeal, but withdrew this request in an August 2013 statement.  As such, the hearing quest is withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has an acquired psychiatric disorder that is attributable to military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A November 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The Board recognizes that the Veteran indicated he sought private psychiatric treatment in 2013 that is not of record.  However, VA sent a September 2015 letter instructing the Veteran to provide information regarding his private treatment provider and to complete and return an enclosed release to allow VA to assist with obtaining the Veteran's records.  The Veteran has not responded.  The duty to assist is not always a one-way street.  As the Veteran has not provided the authorization necessary for VA to request her relevant private treatment records, VA cannot proceed further, and has satisfied the duty to assist in this case.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

A VA examination was conducted in April 2013 and October 2015.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for purposes of determining entitlement to service connection for an acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder, evaluated the Veteran, and concluded that the Veteran's symptoms do not merit a formal psychiatric diagnosis.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R.
 § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

A VA examination was conducted  in April 2013.  The Veteran discussed increased anger and irritability, and stated that he has not engaged in physical violence but that he will get into aggressive verbal exchanges with his children and spouse.  He stated that he began to feel this irritability during service.  The examiner found no mental disorder diagnosis, and assigned a GAF score of 68 due to chronic anger/irritability, that did not meet the full diagnostic criteria for mental illness consistent with the DSM IV.  

A second VA examination was conducted in October 2015.  This examiner noted that the Veteran has had bouts of depression throughout his lifetime, but that he had no current mental health diagnosis.  The examiner discussed the Veteran's past mental health diagnoses, including a 2008 diagnosis of adjustment disorder (with depression, and adjustment due to teenage deficiency), a 1990 diagnosis of major depressive disorder due to job dissatisfaction, a 1990 diagnosis of somatoform pain disorder, and a 1983-1984 diagnosis of intermittent explosive disorder.  As to the most recent diagnosis, the examiner noted that after conflict with his teenage daughter in 2008, the Veteran sought treatment from a counselor for adjustment disorder to teenage defiance with depressed mood.  The examiner wrote that in December 2008 it was noted the Veteran was no longer having anger problems.

The examiner wrote that the Veteran reported being seen by his primary care provider in 2013, who prescribed Zoloft for depression when the Veteran's son died, but that the Veteran did not fill the prescription, and did not attend more than one counseling session.  However, the examiner found that to a reasonable degree of psychological certainty there is no current symptomatology that meets the criteria for a mental health diagnosis according to the DSM-V.  The examiner noted that the Veteran has a history of depressive episodes due to situational factors, which are most appropriately diagnosed as adjustment reactions.  When the stressor ceases, so does the distress related to that stressor.  The examiner observed that this was the pattern for each of the episodes the Veteran had related, and concluded that there is no evidence of a chronic depression or dysthymia and no evidence of chronic anxiety.  

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran states that he was prescribed a medication for depression by a private treatment provider during the appeal period, the Veteran has not provided consent for VA to request records of this treatment.  The record reflects that the Veteran is a lay person without medical training.  The connection between what a physician said, and the layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran himself, as a lay person, is not competent to diagnose himself with an acquired psychiatric disorder.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify).  
Therefore, the most recent competent medical evidence of an acquired psychiatric disorder is the 2008 treatment of adjustment disorder, two years before the beginning of the appeal period, which began when the Veteran's claim was received in October 2010.  

In the absence of proof of a current disability, there can be no valid claim, and the Board need not address the other elements of service connection.  See Brammer, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  


REMAND

As to the left knee disability, the October 2015 VA examiner found that it is less likely than not that the Veteran's left knee arthritis was incurred in or caused by service.  As rationale, the examiner cited the Veteran's service treatment records, noting no diagnosis of arthritis in service, 1985 x-rays reporting no fracture, and treatment for a left knee abrasion and prepatellar bursitis.  The examiner explained that an abrasion is a soft tissue injury, and that prepateller bursitis is inflammation of a superficial bursa of the knee and does not involve the internal knee joint.  The examiner noted that 2013 x-rays found minimal degenerative disease of the patellofemoral compartment, 15 years following service, therefore it is less likely than not that the condition had onset within a year of service.  This opinion is not adequate.  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This opinion notes facts of the record but does not explain why the types of knee injury the Veteran experienced in service, or the length of time between service and the finding of degenerative disease of the patellofemoral compartment, supports the negative examiner's negative conclusion.  Upon remand, a supplemental opinion should be obtained that provides an appropriate rationale.  

As to the claim of service connection for a sleep disorder, the Veteran asserted in his September 2011 notice of disagreement (NOD) that his sleep problems are associated with a hospital stay at Landstuhl, Germany in 1987.  An August 1987 notation in the Veteran's STRs notes that the Veteran has a history of hospitalization in Germany from June 29 through July 6 for a right abscess, but states "no records."  In a December 1993 report of medical history, the Veteran states that he was seen in Landstuhl, Germany Army Hospital for a sinus infection in 1987.  Upon remand, an attempt should be made to obtain the records from the Landstuhl Regional Medical Center.  As the Veteran has specifically pointed to this hospital stay as the cause of his sleep disorder, upon remand a supplemental opinion should be obtained that addresses whether it is at least as likely as not that hospitalization for right abscess or sinus infection in service would be the cause of the Veteran's current sleep disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate records depository, and request all records of the Veteran's hospitalization at Landstuhl Regional Medical Center in Kaiserslautern, Germany, in 1987, to include hospitalization from June 29-July 6, 1987 for an abscess, and hospitalization in 1987 for a sinus infection.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran and his representative should be notified of any inability to obtain these records.

2.  Thereafter, forward the claims file to the October 2015 sleep apnea examiner, or another appropriate clinician, and request a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a sleep disorder that is caused by or related to service, to include hospitalization in Germany in 1987 for either sinus infection or, as noted in an August 1987 treatment record, an abscess.  The clinician should review the claims file.  Any opinion given should be supported by a complete rationale.  

3.  Forward the claims file to the October 2015 examiner of the Veteran's left knee disability, or another appropriate clinician, and request a supplemental opinion.  After reviewing the claims file, including this remand, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability had its clinical onset during or is otherwise caused by or related to service.  A complete rationale is required for any opinion expressed.  The rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  The opinion must address why the types of knee injury the Veteran experienced in service, or the length of time between service and the finding of degenerative disease of the patellofemoral compartment, supports the October 2015  examiner's negative conclusion, or current examiner's opinion.

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


